Citation Nr: 1145246	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disability, diagnosed as mild degenerative disk disease L5-S1, disk herniation L5-S1, and lumbar strain with radiculopathy, has been received.

2.  Entitlement to service connection for a low back disability, diagnosed as mild degenerative disk disease L5-S1, disk herniation L5-S1, and lumbar strain with radiculopathy.
 
3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for a left shoulder disability, as well as denied the request to reopen a claim for service connection for mild degenerative disk disease, L5-S1; disk herniation L5-S1; lumbar strain with radiculpathy.  In a July 2009 rating decision, the RO confirmed the denial of the petition to reopen a claim for service connection for a low back disability.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal later in January 2010.

In the January 2010 SOC, the RO addressed the claim for service connection for a low back disability on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal involving low back disability as encompassing the first two matters set forth on the title page.  

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance to submit additional evidence.

In May 2011, the Veteran submitted additional medical evidence without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  However, given the favorable decision noted, the Veteran is not prejudiced by the Board's consideration of this evidence, in the first instance. 

The Board's decision addressing the request to reopen the claim for service connection for a low back disability is set forth below.  The claims for service connection for a left shoulder disability and a low back disability, on the merits, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the request to reopen have been accomplished.

2.  In a January 2006 rating decision, the RO denied service connection for mild degenerative disk disease L5-S1, disk herniation L5-S1, lumbar strain with radiculpathy, although notified of the denial in a January 2006 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the January 2006 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability, diagnosed as mild degenerative disk disease L5-S1, disk herniation L5-S1, and lumbar strain with radiculopathy.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision in which the RO denied service connection for mild degenerative disk disease L5-S1, disk herniation L5-S1, and lumbar strain with radiculpathy is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence pertinent to the claim for service connection for a low back disability, received since the RO's January 2006 denial, is new and material, the criteria for reopening the claim for service connection for a low back disability, diagnosed as mild degenerative disk disease L5-S1, disk herniation L5-S1, and lumbar strain with radiculopathy, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for service connection for a low back disability in January 2006.  The evidence of record at the time consisted of the Veteran's service treatment records, medical treatment records from Fairview Riverside (dated from November 1999 through April 2002), Abbott Northwestern Hospital (dated from June 2002 through May 2004), and Hennepin County Medical Center (dated August 1999), and the report of a September 2005 VA examination.  

The Veteran's service treatment records reflect complaints of back pain in September 1981 and November 1981.  The private treatment records from Fairview Riverside include a November 1999 MRI report, reflecting disc herniation with mild central stenosis.  The Abbott Northwestern Hospital medical records contain x-rays reflecting degenerative changes in the lumbar spine.  Treatment records from Hennepin County Medical Center reflect evaluation for low back pain.  The September 2005 VA examination report reflects diagnoses of mild degenerative disk disease L5-S1, lumbar strain with radiculopathy, and disk herniation L5-S1.  The examiner concluded that the Veteran's back conditions are not likely related to service.

The basis for the RO's denial of service connection was that the evidence did not show a current back disability related to service.

Although notified of the RO's January 2006 denial in a letter dated later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's January 2006 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in August 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's January 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since January 2006 includes an October 2009 letter from Dr. Harbitz of River Ridge Chiropractic, P.A. and an April 2011 progress note from Dr. Reed.  Dr. Harbitz examined the Veteran and opined that the Veteran's current low back condition is at least as likely as not related to his service.  In the April 2011 progress note, Dr. Reed stated "there is a likelihood" that the Veteran's current low back pain had its onset in service.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a low back disability.

At the time of the January 2006 rating decision, there was evidence that the Veteran had a current low back disability; however, there was no competent evidence that the Veteran's current low back disability was related to service.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the January 2006 final decision of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a relationship between the Veteran's current low back disability and service (an unestablished fact necessary to substantiate the claim), and, when considered along with the medical evidence reflecting a current low back disability, provides a reasonable basis for allowance of the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence to reopen the claim for service connection for a low back disability has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

First addressing the claim for a low back disability, on the merits, the Board notes that the Veteran was afforded a VA examination in September 2005.  The impression was mild degenerative disk disease L5-S1, lumbar strain with radiculopathy, and disk herniation L5-S1.  The examiner opined that the Veteran's back disabilities were not related to service.  However, no rationale was provided for the examiner's opinion.

As noted above, in an October 2009 letter, Dr. Harbitz, a chiropractor, opined that the Veteran's current back condition was at least as likely as not related to service.  He noted that it was possible that the low back pain reported by the Veteran during service was the L5-S1 disc bulge and/or a lumbosacral sprain/strain injury, which were not diagnosed until years later.  Additionally, in an April 2011 progress note, Dr. Reed stated that "there is a likelihood" the Veteran's current back pain began during service.  The Board finds that while this evidence has provided a basis for reopening the previously denied claim, it does not provide a sufficient basis for granting the claim at this time.  While Dr. Harbitz indicated that the Veteran's current low back disability was related to service, he did not provide a sufficient rationale for his conclusion.  Rather, he stated that it was "possible" that the Veteran's in-service back pain was actually an undiagnosed disc bulge and/or a lumbosacral sprain/strain injury.  Similarly, Dr. Reed's opinion merely stated that there was some "likelihood" that the Veteran's back pain began during service and he did not actually attribute the Veteran's in-service back pain to a current low back disability.  Additionally, it is unclear if the claims file was reviewed by either examiner.  Thus, the Board finds these opinions are inadequate to decide the claim for service connection for a low back disability. 

Turning to the claim for service connection for a left shoulder disability, the Board notes that the service treatment records reflect that the Veteran received treatment for bilateral shoulder pain, weakness, and nerve injury during service.  A March 1981 service treatment record reflects that Electromyography (EMG) testing was conducted, which revealed resolving brachial plexitis.  

The October 2009 letter from Dr. Harbitz reflects a diagnosis of chronic left rotator cuff tendonitis, at least as likely as not related to service.  However, no rationale was provided for his opinion.

The Veteran underwent VA examination in October 2010.  No orthopedic injuries of the left shoulder were diagnosed.  A November 2010 EMG consultation report (obtained in connection with the October 2010 VA examination) reflects a diagnosis of moderate to severe demyelinating-axonal sensorimotor peripheral neuropathy of the left shoulder.  The examiner concluded that the left shoulder disability was not related to service, however, he did not provide an adequate rationale for this opinion.  Rather, he stated that the Veteran did not currently have the same EMG findings as during service (brachial plexus injury).  Moreover, the examiner did not address the service treatment records reflecting treatment for left shoulder pain and weakness during service, including a March 1981 treatment report that noted that the Veteran's injury involved several muscles of the shoulder, including the sternum, pectoralis, deltoid, and teres minor muscles.

As the medical opinion evidence currently of record is inadequate, the Board finds that further medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for a low back disability.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding  pertinent records.

The Board notes that, during the April 2011 Board hearing, the Veteran testified that he underwent Magnetic Resonance Imaging (MRI) of the left shoulder, which reflected current left shoulder disabilities.  However, the claims file does not contain any record of a left shoulder MRI.  Furthermore, the Veteran has not submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to enable the RO to obtain the MRI report.  


Hence, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide signed authorizations to enable it to obtain all outstanding private treatment records related to the claims remaining on appeal-in particular, the report of a left shoulder MRI (noted during the April 2011 Board hearing).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for a left shoulder disability and for a low back disability.  The RO adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO should specifically request that the Veteran provide signed authorizations to enable it to obtain all outstanding private treatment records related to the remaining claims on appeal-in particular, the report of a left shoulder MRI (noted during the April 2011 Board hearing).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Left Shoulder - The examiner should clearly identify all current left shoulder disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

Low Back - The examiner should clearly identify all current low back disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering each requested opinion, the physician should specifically consider the specifically consider the service treatment records and the post-service treatment records, as well as the Veteran's contentions. 

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal. 

If the Veteran fails, without good cause, to report to the scheduled low back examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claims for service connection in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


